Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2,6,9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticapted by Sakakura et al (2013/0088468) hereinafter, Sakakura.

In regards to claim 2, Sakakura teaches a driver circuit comprising (abstract) 
a first input terminal supplied with a first trigger signal (fig. 4 (LIN)
a second input terminal supplied with a second trigger signal (fig. 4 (RIN))
a third input terminal supplied with a batch selection signal (fig. 4 VEE)); 
a fourth input terminal supplied with a first pulse width modulation signal (fig. 4 PWC1); 
a fifth input terminal supplied with a second pulse width modulation signal (fig. 4 (PWC2)); 

    PNG
    media_image1.png
    453
    786
    media_image1.png
    Greyscale

a first output terminal (fig. 4 327); 
a second output terminal (fig. 4 (328)); and 
a third output terminal (fig. 4 (329)),
 wherein the first output terminal is configured to supply a first selection signal in response to the first pulse width modulation signal in a period from supply of the first trigger signal to supply of the second trigger signal (fig. 6 325 and 327)), 
wherein the first output terminal is configured to supply the first selection signal in a period during which the batch selection signal is supplied (fig. 6 [0098] VEE is applied T5 AND in T4 the same time first selection signal GOUT1 is), 
wherein the second output terminal is configured to supply a second selection signal in response to the second pulse width modulation signal in the period from the supply of the first trigger signal to the supply of the second trigger signal (fig. 6 GOUT2), and 
wherein the third output terminal is configured to supply a third trigger signal (fig. 6 SROUT).
5. (canceled)
4.	In regards to claim 6, Sakakura teaches display panel comprising: a display region and the driver circuit according to claim 2, wherein the display region comprises a first scan line, a second scan line, a first signal line, a second signal line, and a pixel, wherein the pixel comprises a display element and a pixel circuit, wherein the display element is electrically connected to the pixel circuit (fig. 12 702a, 703a and 701)), wherein the pixel circuit is electrically connected to the first scan line, the second scan line, the first signal line, and the second signal line (fig. 11 840 pixel), wherein the first scan line is electrically connected to the first output terminal, and wherein the second scan line is electrically connected to the second output terminal (fig. 5 GLbd, GLcd, Glad) [136-146].
7.-8. (canceled)
In regards to claim 9, Sakakura teaches display device comprising the display panel according to claim 6 (fig. 13c 5402)) display).
10.-12. (canceled)
In regards to claim 13, Sakakura teaches driver circuit according to claim 2, further comprising: a first transistor (fig. 4 315); a second transistor (fig. 4 312)); a third transistor (fig. 4 (309)); a node (Node at fig. 4 connecting 309, 312, and 315); and a first wiring (fig. 4 VSS wiring), wherein the first transistor comprises a gate electrode electrically connected to the node (fig. 4 315 and gate), a first electrode electrically connected to the first output terminal (fig. 4 Gout1), and a second electrode electrically connected to the third input terminal (fig. 4 326) , wherein the second transistor comprises a gate electrode electrically connected to the node (fig. 4 312), a first electrode electrically connected to the second output terminal (fig. 4 Gout2)), and a second electrode electrically connected to the first wiring,(fig. 4 Vss)) and wherein the third transistor comprises a gate electrode electrically connected to the node, a first electrode electrically connected to the third output terminal, and a second electrode electrically connected to the first wiring (fig. 4 309 and Vss))
Allowable Subject Matter
.Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694